Title: To James Madison from James Simpson, 28 July 1803 (Abstract)
From: Simpson, James
To: Madison, James


28 July 1803, Tangier. No. 60. Wrote last on 9 July (no. 59) in duplicate by way of Gibraltar and Lisbon. On 18 July the resident consuls issued passports for the frigate Mirboka of 22 guns and 100 men and on 23 July for the Maimona of 30 guns and 150 men. “It is portended both will be ready to put to Sea next week, but I doubt if the latter will.” The emperor gave each captain sealed instructions for the cruise, not to be opened until “after they shall have left this Coast.” “We are assured no person Knows the Contents of these Letters but the Emperour and his Minister.” The latter maintains he has no orders “to offer any farther testimony of the Peace negotiated for Hamburgh, than the Letter he had already written the Portuguese Consul.” “A very considerable Present for the Emperour in Cases and other packages has arrived from Cadiz.” Believes this is from the “Gremios Mayores of Madrid as their Agent has taken it to his House; the Spanish Consul has received orders from Madrid to accompany this Gentleman to Court.” Has received letters from Gwyn and Derby’s correspondent at Mogador and finds that the supercargo of the brig Mary was mistaken “respecting the promise he wrote me had been made him of permission to ship a certain number of Mules duty free, as a compensation for that Vessel having taken Stores to Salle.” Believes it “a great pity” he did not accept the $600 offered by the governor of Mogador, for “now the Service is performed it may be difficult to obtain even that.” The delay in the annual gift and the affair of the Meshouda “combine to induce me to consider this a very unfavourable moment to make a demand from this Government.” The supercargo expected $1,000; believes this will only “give offence,” knowing that “His Majesty will not hesitate at pronouncing that sum exhorbitant.” Has thought it necessary to explain why he has not “made that immediate application for payment of a demand in behalf of a Citizen of the United States Mr Derby may have expected I would.” “As that Gentleman has been very principaly concerned in the late Adventures to Mogadore, which I have understood turned out advantageously for him, it is to be supposed he will continue the Trade, when I may be able to obtain … an Offsett of duties for him, equal to a reasonable Recompense for the Service his Vessel performed.” Encloses “a statement of the Amount of Imports and Exports at Mogadore” in U.S. ships from January 1802 to 5 July 1803, “shewing also the Amount of duties paid thereon.” “The last Item is very handsome … and by other people would be considered an object of incitement to a faithfull observance of Treaties, but here that Nation carries on the greatest share of Trade is said to be the most in need of peace with the Country, and that they ought of consequence to shew their gratitude for the advantages they are permitted to enjoy.” Has not heard from Morris on the subject of the Meshouda or about his recommendation that a frigate be “sent to this Station, a measure of precaution the propriety of which I still confirm.” Many British and French privateers are “in these Seas, the former detain all Neutrals they meet bound to or comeing from French Ports, but we have not seen the latter carry in any Neutral Vessels.”
 

   
   RC and enclosure (DNA: RG 59, CD, Tangier, vol. 2). RC 4 pp.; marked “Triplicate”; docketed by Wagner as received 29 Sept. For enclosure, see n. 1.



   
   Simpson’s report, dated 28 July 1803 (1 p.; marked “Copy”; docketed by Wagner), showed that American ships paid $29,428.02 in duties on imports of $126,013.77 and exports of the same amount.



   
   A full transcription of this document has been added to the digital edition.

